Citation Nr: 1540372	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for diabetic retinopathy.

5.  Entitlement to service connection for non-Hodgkin's lymphoma.  

6.  Entitlement to an increased rating for Osgood-Schlatter's disease of the right knee (right knee disability), currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, and from November 1978 to November 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2015, and a transcript is associated with his claim. Subsequently, the Veteran's attorney requested a 30-day extension in June 2015 to submit new evidence on his behalf.  The Board has implicitly granted this request as this decision is reached in September 2015.  In addition, a July 2015 submission from the Veteran's representative indicated that there was no further evidence to submit.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issues of entitlement to special monthly compensation based on the need of aid and attendance of another and special monthly compensation based on housebound status were denied by an August 2015 rating decision, which also granted entitlement to service connection for left pinky finger injury.  At this time a Notice of Disagreement has not yet been filed, and these issues are not before the Board as it appears that development is going on at the RO.

The issues of entitlement to service connection for diabetes mellitus, non-Hodgkin's lymphoma, and for diabetic retinopathy and peripheral neuropathy of the bilateral upper and lower extremities, and for increased ratings based on painful limited motion and on instability of the right knee since January 5, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 5, 2014, right knee symptomatology includes pain or tenderness, but does not include ankylosis or limitation of flexion to 30 degrees, or extension to 15 degrees, or malunion of the tibia and fibula with moderate knee disability.

2.  Prior to January 5, 2014, there is painful limitation of motion, but not to a compensable degree of either flexion or extension.  Objective evidence of instability is not clinically established.


CONCLUSION OF LAW

Prior to January 5, 2014, the criteria for a rating greater than 10 percent for right knee disability based on painful limited motion are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a January 2015 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examination during the appeal period.  The Veteran was afforded pertinent VA examinations in September 2012 and January 2014.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  The Veteran was provided the opportunity to present pertinent evidence and testimony at an April 2015 hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal as to this issue is now ready to be considered on the merits.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veterans entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Rating Schedule for Knees

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's knee disability as there is no evidence of ankylosis or tibia and fibula impairment.  38 C.F.R. § 4.71a.

Diagnostic code 5257 refers to other impairments of the knee, recurrent subluxation or lateral instability, and provides for a 10 percent rating for "slight" symptoms.  An evaluation of 20 percent is assigned when the impairment is "moderate," and an evaluation of 30 percent is assigned when the impairment is "severe."  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015). 

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). 

Diagnostic Code 5263 provides a 10 percent rating for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2015).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.

Evidence

In August 2012 the Veteran claimed that he was entitled to an increased rating for his right knee.  A September 2012 rating decision granted a 10 percent rating for his right knee based on painful limited motion.  The Board observes that the Diagnostic Code 5299-5262 was assigned in spite of the analysis regarding the rating being assigned for painful limited motion.  The most appropriate Diagnostic Codes are 5299, 5010-5260, 5261 based on magnetic resonance imaging (MRI) evidence of degenerative changes of the medial meniscus, and normal range of motion testing despite painful motion, which are discussed below.  

VA treatment notes from 2011 show that the Veteran's right knee MRI revealed no acute bony abnormalities.  He reported occasional giving way of the knee, and a lump was present at the front of his knee.  He experienced buckling of his knee and another MRI showed tendinopathy, atrial thickness tearing, and abnormal signal in the medial meniscus posterior horn.  Impression was of degenerative changes involving the posterior horn of the medial meniscus, small horizontal tear involving the lateral meniscus, and at least significant patellar tendinopathy.  

An MRI from 2012 revealed a small degenerative medial meniscal tear; however, the symptoms were thought to come from the extensor mechanism.  There was point tenderness over the tibial tubercle, and physical therapy was recommended.  Later in 2012 the Veteran continued to experience pain in the tibial tubercle, and his knee occasionally gave way.  There was no clicking, locking, catching, popping, swelling, inflammation, crepitus or tenderness.  Range of motion was full and stable.  There was, however, slight enlargement of the tibial tubercle, and old Osgood-Schlatter's disease, and patellar tendinosis.  The Veteran was fitted with a knee brace; specifically, an anterior closure knee wrap with hinges.  

The Veteran was afforded a September 2012 VA examination for the right knee.  Range of motion testing revealed flexion to 140 degrees, and extension to 0 degrees.  There was no objective evidence of painful motion, to include following repetitive testing.  Even considering inability to perform normal working movements of the body with normal excursion, strength, speed, coordination or endurance, the Veteran did not have additional functional impairment of the right knee.  There was, however, tenderness or pain on palpation for the joint line or soft tissue in the right knee.  Muscle strength and instability testing were normal.  There was no history of patellar subluxation or dislocation.  The Veteran reported using a brace regularly and a cane occasionally (reportedly used for both his knee and hip conditions).  There was no evidence of degenerative or traumatic arthritis by X-ray, and there was no evidence of patellar subluxation.  Previous MRIs were reviewed including the 2011 finding of soft degenerative changes of the medial meniscus.  The Veteran was unclear whether his right knee would affect his ability to work, and reported that he had worked most recently nine years earlier.  The Veteran reported that he had last worked at TSA, which required prolonged standing.  He indicated that he received current disability benefits; however, these were for other conditions.  

On January 5, 2014 the Veteran was afforded another VA examination of the right knee.  Range of motion testing, including following repetitions continued to reveal 140 degrees of flexion and 0 degrees of extension.  There was, however, functional impairment of the right knee following repetition, evidenced by pain on motion.  There was not pain or tenderness on motion to the joint line or soft tissue in the right knee.  Motion strength testing and instability testing continued to be normal, and there was no evidence of patellar subluxation.  The Veteran had a right meniscal tear.  The Veteran reported regularly using a knee brace.  May 2013 imaging with a normal impression of the knee was reviewed.  Functionally, the Veteran experienced knee pain with standing a long time.  He denied weakness, incoordination, fatigability, and additional limitation of motion following repetitions.  

Analysis

Competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by his reports of symptomatology, which are also credible, including pain and by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, and consider the reported symptomatology.  As such, the Board finds these records to be most probative.

Following careful review of the record, the Board finds that no more than a 10 percent rating is warranted for the Veteran's service-connected right knee disability on or prior to January 4, 2014, the date of the most recent VA examination for the right knee.  The evidence of record shows full range of motion, with flexion to 140 degrees, and extension to 0 degrees, and no additional limitations even following repetitive motion.  The Veteran reported instability of the knee, with bucking and occasional falls, such that he used a brace and a cane.  However, objective findings from this time showed no objective evidence of instability on testing.  In addition, there were soft degenerative changes of the medial meniscus in 2012 and a medial meniscus tear in 2014.  In 2012 there was tenderness or pain on palpation to the joint line and soft tissue, and there was slight enlargement of the tibial tubercle.  Painful, unstable or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint for which a 10 percent disability evaluation was awarded.  See 38 C.F.R. § 4.59 (2015).  The presence of medial meniscus pathology comports with Diagnostic Code 5010 that provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.

In order to warrant a higher disability evaluation on January 4, 2014 or prior, based on range of motion, the service-connected right knee disorder has to approximate the functional equivalent of limitation of flexion to 30 degrees and extension to 15 degrees due to any factor.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, VA examination shows that the appellant had full extension to 0 degrees, and flexion was to 140 degrees.  Therefore, the most probative evidence establishes that the Veteran had substantially more flexion and extension than that required for a 20 percent disability evaluation under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.  As such, an evaluation in excess of 10 percent is not warranted on or prior to January 4, 2014 based on limitation of flexion or extension.

Consideration has been given to a separate compensable rating for instability or subluxation.  While there are complaints of the knee giving way, there is no objective evidence of instability or subluxation of repeated testing.  Muscle strength testing has been normal throughout.  As such, no basis for a separate compensable rating under Diagnostic Code 5257 has been demonstrated.

The Board has considered whether a higher disability evaluation may be awarded prior to January 5, 2014 based on any other potentially applicable diagnostic codes pertaining to the right knee.  However, the evidence demonstrates no ankylosis, dislocation of the semilunar cartilage, or malunion or nonunion of the tibia and fibula over the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262 (2015).  Therefore, entitlement to a higher evaluation for right knee disability under those Diagnostic Codes is not warranted.

In assessing the level of severity of the service-connected right knee disability, the Board considered functional impairment due to pain, weakness, fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The Board finds in this case, however, that the 10 percent disability evaluation adequately contemplates the degree of functional loss associated with the right knee as no substantial functional incapacity, to include weakness, lack of endurance, or incoordination, etc., is demonstrated in the record.  

As such, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for right knee disability based on limited painful motion and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2015) but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right knee is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence demonstrating that the appellant's service-connected right knee disability markedly interferes with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he was frequently hospitalized due to right knee symptoms.  The evidence reflects that the relative manifestations and the effects of the disability, to include pain when standing for a long time, and use of a brace and cane to assist with reported instability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary.  Thun.

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

Although the Veteran reported that he has not been employed for approximately nine years, he has not alleged that he is unable to obtain or maintain all forms of substantially gainful employment due to his service connected right knee disability.  Rather, the Veteran reported that he was in receipt of disability benefits for other disorders than the knee.


ORDER

Prior to January 5, 2014, a rating greater than 10 percent for right knee disability based on painful limited motion is denied.  


REMAND

Service connection 

The Veteran has been diagnosed as having diabetes mellitus and non-Hodgkin's lymphoma, which are among the list of diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. §§ 3.307, 3.309(e).  

A Veteran who, during active military, naval or air service, served in a unit that the Department of Defense has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been from April 1, 1968 until August 31, 1971, and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  There is evidence of record that the last spraying in Korea was in 1969.

Here, the Board notes that the Veteran did not serve during the pertinent timeframe, and as such he is not considered presumptively exposed to herbicides under those legal provisions.  Nevertheless, as will be discussed further, he has submitted a theory of entitlement based on actual residual exposure to herbicides during his service, and the Board finds that greater development is necessary.  The Board will herein suggest development to be undertaken by the Veteran to support his claim as required under Bryant.  See Bryant v.Shinseki, 23 Vet. App. 488; see also 38 C.F.R. § 3.303.

The Veteran's claim rests on the theory that in-service exposure to herbicides, including dioxin, caused his diabetes mellitus and non-Hodgkin's lymphoma.  He then contends that his neuropathy of the extremities and retinopathy are secondary to the diabetes mellitus.  

The Veteran suggests that although he was in Korea after the period when Veterans were presumably exposed to Agent Orange, he was nevertheless exposed to herbicides in the course of his service as a Medical Corpsman, stationed at Camp Liberty Bell and Outpost Ouellette from December 1972 to December 1973.  

Specifically, in the role of a Medical Corpsman who accompanied foot patrols, he reported that he was sent into the demilitarized zone (DMZ) frequently, at least once a week.  With the patrols, the Veteran indicated that he spent approximately two hours laying in the soil.  He has submitted various articles discussing the long term effects of herbicide exposure, to include the effects of dioxin (Tetrachlorodibenzo-p-dioxin TCDD).  Further, these articles explore the manner in which the herbicide was sprayed, whether by hand or by air, and conclude that spraying soil by hand was more precise, resulting in greater contamination, and this is the method that was used along the DMZ in Korea.  In addition, these articles suggest an extended half-life of dioxin in the soil.  As such, he suggests that his skin was in direct contact with contaminated soil on a routine basis while accompanying patrols into the demilitarized zone.  

The articles also indicate that dermal exposure was among several more significant exposure routes where soil levels were of concern.  The literature indicated that TCDD was relatively persistent and immobile once bound to soil, and that long-term direct skin contact with contaminated soil was a means of appreciable accumulation.

The Board observes that service personnel records should be associated with the claim.  It is important to consider where the Veteran's unit served, and to confirm the Veteran's reports of being stationed at Camp Liberty Bell and Outpost Ouellette in order to understand the Veteran's proximity to the DMZ, and claimed residual exposure to herbicides previously sprayed in that area.

The record also contains statements from some physicians who examined or treated the Veteran.  Based on his report that he was exposed to Agent Orange, they have offered potentially positive nexus opinions.  These opinions do not contain, however, a review of the scientific literature that has been associated with the claims folder.  Specifically, the examiners have not reviewed the evidence and concluded that, while spraying stopped several years earlier, there would have been sufficient residual toxic material remaining to produce such exposure as to allow for the conclusion that the claimed disorders were due to Agent Orange exposure.  The Board concludes that under Bryant, the examiners be provided, either by the Veteran or the AOJ, the scientific articles to determine if such a relationship as likely as not exists.

The Board notes that the Veteran's claims for diabetic retinopathy and peripheral neuropathy of the bilateral upper and lower extremities as secondary to his diabetes mellitus are intertwined with the claims on appeal.  As such, these issues are deferred pending resolution of the matters addressed in this section of the document, and as such will also be remanded.


Increased Rating of the Right Knee since January 5, 2014

Since the Veteran's most recent VA examination on January 4, 2014, at his April 2015 Board hearing the Veteran reported his knee buckled at times when he stood without a cane.  He reported that although physical therapy had been recommended he did not attend it due to the inconvenient commute to the hospital.  The Veteran relayed that he experienced slight, rare, foot drag, and that he only ambulated with support.  He reported that he had received a walker for support approximately six months earlier.  As such, the evidence suggests that the Veteran's knee disability worsened since his most recent VA examination, and a more recent VA examination is required to evaluate the current severity of his knee disability since January 5, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claim any available outstanding service personnel records from the Veteran's service, to include from June 1972 to June 1975, and from November 1978 to November 1982.  

2.  The AOJ or the Veteran should provide the scientific information in the claims folders to the physicians who have treated the Veteran and offered the potentially positive opinions.  The Veteran is invited to provide the information on his own, or to specifically identify the examiners, if such assistance is required of the Veteran.  Considering the explained duties and the information in these records, the examiners should opine as to whether there likely was significant residual Agent Orange exposure from December 1972 to December 1973 when the Veteran was in the DMZ in Korea, and spent time exposed to the soil at the DMZ.

The examiners should consider the science pertinent to determining herbicide exposure based on previous hand-spraying of herbicides, to include Agent Orange and Agent Blue along the DMZ in Korea.  The expert should opine as to whether it is at least as likely as not that the soil was contaminated while the Veteran was present from December1972 to December 1973, and estimate the level of exposure to herbicides based on the Veteran's reported direct dermal contact with the soil on numerous occasions (approximately two hours at a time, at least twice a week over the course of a one year and nineteen day period).  

Then, based on the estimate of the Veteran's exposure to herbicides, provide a medical opinion addressing whether it is at least as likely as not that the Veteran developed non-Hodgkin's lymphoma or diabetes mellitus, type 2, as a result of such exposure.

The examiners should provide clear reasoning for all opinions reached.  The examiners should discuss the Veteran's reported exposure to herbicides through contact with contaminated soil and the articles submitted by the Veteran and his representative in support of the theory of exposure to herbicides through direct dermal contact with soil that was previously hand-sprayed with herbicides.

3.  Schedule the Veteran for a VA examination with an orthopedist to evaluate the severity of his right knee disability since January 5, 2014.  In accordance with the latest worksheet for rating knee disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right knee disorder.  The examiner should note that the Veteran has reported using a walker, and experiencing buckling of the knee and a slight foot drag.  The examiner must also describe all functional impairment, to include a discussion as to any effect the right knee disorder has on the Veteran's ability to work.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned survey, documentation should be obtained which shows notice scheduling that examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  After completing the requested actions and any other development deemed necessary, the AOJ should readjudicate the claims in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


